In these cases, the wife seeks a decree for separate support for herself and the parties’ minor children, and the husband seeks modification of a Nevada divorce decree. The probate judge entered a decree granting the petition for separate support, and a decree declaring the Nevada divorce to be null and void for lack of jurisdiction and dismissing the husband’s petition. A recitation of the facts is not necessary. Suffice it to say that the judge was not in error in his conclusion that the husband never intended to establish a domicil in Nevada where he procured a divorce in proceedings in which his wife refused to file an appearance. We agree with the judge that the Nevada court lacked jurisdiction. The case is governed by Rubenstein v. Rubenstein, 324 Mass. 340, 343. We see no error in the report of material facts filed by the judge concerning the separate support petition.

Decree affirmed in each case.